Citation Nr: 1825428	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-21 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for left hip disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Celli, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to November 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2012 by a Department of Veterans Affairs (VA) Regional Office.

In April 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At such time, the undersigned held the record open for 60 days for the receipt of additional evidence, which was subsequently submitted by the Veteran in May 2017.  As his substantive appeal was received in June 2014, a waiver of Agency of Original Jurisdiction (AOJ) consideration is not necessary and the Board may consider such new evidence in the first instance.  38 U.S.C. § 7105(e), as amended (2012); section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.   


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his osteoarthritis of the left hip is causally related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for osteoarthritis of the left hip have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service or when evidence establishes a disease diagnosed after discharge was incurred in service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that he hurt his left hip when he fell off a truck during military service while unloading mail bags in late 1990.  In this regard, while his service treatment records are negative for complaints, treatment, or a diagnosis referable to his left hip, he reported that, at the time of his injury, a hospital or sick bay had not been set up and, as such, he did not seek formal treatment.  Rather, he informally visited the corpsman for medication. He reports mobility issues since 1996.   Furthermore, a May 2017 statement from a coworker, who worked with the Veteran while he was on terminal leave in October 1998, stated that he had witnessed the Veteran's damaged and lowered left hip that caused an unbalanced and unaligned step.  Consequently, although the record does not include specific complaints concerning the left hip or reports of an injury thereto during service, the Board finds the record supports an in-service injury to the left hip as described by the Veteran.  

Furthermore, a March 2014 VA treatment record reflects a diagnosis of left hip osteoarthritis and, at his April 2017 Board hearing, the Veteran reported that he has subsequently undergone a total left hip replacement.  Consequently, the remaining inquiry is whether the Veteran's left hip osteoarthritis is related to his in-service injury.

In this regard, in May 2017, a private physician opined that the Veteran's current early left hip osteoarthritis was more likely than not to have been caused by his reported in-service injury in late 1990.  In offering such opinion, he noted that a February 2001 x-ray report that showed a large osteophyte at the base of the left femoral head.  He found this would be a highly unusual finding in the absence of trauma in a 29-year old individual, and it more likely represented remote trauma with subsequent healing.  Additionally, an osteophyte of that size would certainly take years to evolve and likely predated the date of his separation.  Further, the absence of similar pathology in the right hip was also indicative of an isolated injury to the left hip, and a fall from the reported height was likely to have been a major contributing factor to the premature degeneration of the left hip joint.  There is no medical opinion to the contrary.

Consequently, the Board resolves all doubt in favor of the Veteran and finds that his osteoarthritis of the left hip is causally related to service.  Therefore, service connection for such disorder is warranted.  See 38 U.S.C. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra.   


ORDER

Service connection for osteoarthritis of the left hip is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


